Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 15-19 and species of amino acid sequences, 84% similarity or 75% identity of SEQ ID NO: 1, SEQ ID NO: 4 with, Gln, Val, Thr, Gly, Leu, Ser, Ile, Ile in the respective Xaa positions and hippocampal cell in the reply filed on 5/14/2020 is acknowledged.
Claims 8-13 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/14/2020.
Claims 1-7 and 15-17 are under consideration in the instant Office Action.


Withdrawn Rejections
The rejection of claims 1-7 and 15-17 under 35 U.S.C. 103 as being unpatentable over Hegemann US8,202,699 (6/24/2020 PTO-892) in view of Pan US2015/0044181 (6/24/2020 PTO-892) is withdrawn upon further consideration. 

New Rejections 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 are vague and indefinite because they recite the term "84% similarity" and "86% similarity" and the algorithm to be employed in the determination of this value with specificity has not been disclosed.  Claims 2-7 and 15-17 are vague and indefinite in so far as they depend from any of claim 1 or 2 for this element.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 15-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. These claims encompass subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See MPEP §2163(I)(A) which states:

The instant claims require an adequate description of the genus of proteins which meet the limitations of being a “mutant” light-inducible ion channel protein possessing the accelerated off-kinetics activity recited in claim 1, wherein that protein comprises an amino acid sequence that has at least 84% similarity or 75% identity to the amino acid sequence presented in SEQ ID NO: 1 of the instant application, wherein the sequence of the mutant protein only differs from a parent sequence by a substitution at  least one position corresponding to positions 219 and  253, 257, 260, 123, 134, 128 and 156 in SEQ ID NO: 1 in claim 7.  However, the only embodiments of the required protein that are described in sufficient detail as to demonstrate possession thereof by Applicant as of the filing of the instant application are presented in Example 1 and  Table 1, starting on page 26 therein.  Each and every one of those embodiments comprises an amino acid sequence that differs from SEQ ID NO: 1 of the instant application only by the presence of any one or more of the amino acid substitutions at positions 219 and 253, 257, 260, 123, 134, 128 and 156.   
Ex parte Kubin, 83 USPQ2d 1410 (BPAI 2007), the Board of Patent Appeals and Interferences determined that the subject matter of a claim (claim 73) encompassing “a genus of polynucleotides encoding polypeptides ‘at least 80% identical to amino acids 22-221 of SEQ ID NO:2’ which bind to CD48” was not  adequately described by a specification disclosing the sequences of “two nucleic acids falling within the scope of” the claim “and three fusion proteins whose” encoding “nucleotide sequences would fall within the scope of” that claim.  As stated in that opinion, “[n]one of these sequences varies amino acids 22-221 of NAIL, and thus these sequences are not representative of the genus” claimed.  The board held that:
“Appellants also have described how to make and test other sequences within claim 73 sufficiently to satisfy the enablement requirement.  However, they have not described what domains of those sequences are correlated with the required binding to CD48, and thus have not described which of NAIL’s amino acids can be varied and still maintain binding.  Thus, under Lilly” (Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406) “and its progeny, their Specification would not have shown possession of a sufficient number of sequences falling within their potentially large genus to establish possession of their claimed genus.  Cf. Enzo, 323 F.3d at 964, 63 USPQ2d at 1612 (‘if the functional characteristic of …binding to [CD48] were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed,’ the written description requirement may be met).
Without a correlation between structure and function, the claim does little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (‘definition by function…does not suffice to define the genus because it is only an indication of what gene does, rather than what it is’)”
In the instant case, Applicant has failed to establish a correlation between the structural recitation ‘comprises an amino acid sequence that has at least 84% similarity or 75% identity to the amino acid sequence presented in SEQ ID NO: 1 and the functional requirement of being a light inducible ion channel in which the introduction of 
With respect to the demonstration of a reduction to practice of a generic invention, M.P.E.P. § 2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
The above position is further supported by In re Clarke, 148 USPQ 665, (CCPA 1966), which held that;
“It appears to be well settled that a single species can rarely, if ever, afford support for a generic claim.  In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.21 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of a small genus such as halogens, 
In the instant case, the description of the introduction of the specific amino acid substitutions into SEQ ID NO: 1 does not constitute a reduction to practice of the genus of mutant light-inducible ion channel proteins encompassed by independent claim 1.  

Claims 1-7 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a mutant light-inducible ion channel comprising an amino acid sequence to full length sequence of SEQ ID NO:1 wherein the mutant light-inducible ion channel only differs from its parent light inducible ion channel by a substitution of at least F219Y, F259Y or F214Y in which substitution(s) accelerate(s) the off-kinetics of the mutant channel as compared to the parent channel, when compared by patch-clamp measurements in the whole cell configuration at a clamp potential of -60 mV, a bath solution of 140 mM NaCl, 2mM CaCl2, 2 MgCl2, 10 mM HEPES, pH 7.4, and a pipette solution of 110 mM NaCl, 2 mM MgCl2, 10 mM EGTA, 10 mM HEPES, pH 7.4, does not reasonably provide enablement for a mutant light-inducible ion channel comprising an amino acid sequence which has at least 75% identity and 84% similarity to full length sequence of SEQ ID NO:1 wherein the mutant light-inducible ion channel only differs from its parent light inducible ion channel by a substitution at one or more positions corresponding to F219 with any amino acid or F219Y in which substitution(s) accelerate(s) the off-kinetics of the mutant channel as compared to the parent channel, when compared by patch-clamp measurements in the whole cell configuration at a clamp potential of -60 mV, a bath 2, 2 MgCl2, 10 mM HEPES, pH 7.4, and a pipette solution of 110 mM NaCl, 2 mM MgCl2, 10 mM EGTA, 10 mM HEPES, pH 7.4.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
Claims 1-7 and 15-17 encompasses at least 75% identity and 84% similarity to full length sequence of SEQ ID NO:1 with any amino acid including the required  substitutions at the specific positions of F219 of SEQ ID NO: 1 and still retain the required function of the instant claims. The independent claims are “single means” claims in that it recites “any amino acid substitution at least 75% identity and 84% similarity to full length sequence of SEQ ID NO: 1” without any guidance on how these substitutions will maintain the required function.”  The instant fact pattern is similar to that in In re Hyatt, 798 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983), wherein a single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification at most disclosed only those means known to the inventors. In the instant case, the specification does provide specific substitutions in the instant SEQ ID NO: 1 which produce the any amino acid known or unknown as long as the substitution(s) accelerate(s) the off-kinetics of the mutant channel as compared to the parent channel, when compared by patch-clamp measurements in the whole cell configuration at a clamp potential of -60 mV, a bath solution of 140 mM NaCl, 2mM CaCl2, 2 MgCl2, 10 mM HEPES, pH 7.4, and a pipette solution of 110 mM NaCl, 2 mM MgCl2, 10 mM EGTA, 10 mM HEPES, pH 7.4. Further, this variety of substitutions encompasses any possible future discoveries of any substitutions with the claimed function. When claims depend on a recited property (accelerate the off-kinetics of the mutant channel as compared to the parent channel), a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.  See also Fiers v. Sugano, 984 F.2d 164, 25 USPQ2d 1601 (Fed. Cir. 1993) and MPEP §2164.08(a). Therefore, the specification fails to provide enough guidance for one skilled in the art on how to make the instant product, thereby requiring trial and error experimentation to identify compounds (amino acids) meeting the functional limitations of the claims.  The instant specification provides specific support for the disclosed amino acids substitutions of the instantly claimed mutated ion channel of the claims but fails to teach how one would determine the difference in the sequences with any amino acid even by requiring the specific differences be found in positions F219Y, F259Y or F214Y and still retain the ability to accelerate(s) the off-kinetics of the mutant channel as compared to the parent channel 
	With the detailed description of the invention and with reference to technical common knowledge at the time of the filing of the present application, it is deemed that, in order to carry out the invention according to claim 1, it is necessary that each of proteins having a large number of candidate sequences be introduced into cells and evaluated to obtain a mutant having the desired activity. Thus, undue trial-and-error experimentation would be required for a person skilled in the art.
The art does not provide compensatory teachings. The art teaches a limited amount of possible modifications to the claimed ion channels to produce the required 
As set forth above, inadequate guidance is presented in the specification to overcome the obstacles in practicing the claimed invention in its full scope.  The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Given the limited examples of limited description of the claimed substitutions for SEQ ID NO: 1 and the tremendous breath of scope involving the instant claims, it would require undue experimentation for one of skill in the art to practice the claimed invention in its full scope. Therefore, the specification fails to provide enough guidance for one skilled in the art on how to practice the instant method, thereby requiring trial and error experimentation to identify compounds meeting the functional limitations of the claims. The general knowledge and 
Therefore, 1-7 and 15-17 are rejected.


Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649